COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00132-CV
 
 



Ira Davis


 


APPELLANT




 
V.
 




U.S. Bank National Association, as Trustee for the
  Specialty Underwriting Residential Finance Trust Mortgage Loan Asset Backed
  Certificates Series 2006-BC4, and Wilshire Credit Corporation


 


APPELLEES



 
 
----------
 
FROM THE 352nd
District Court OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
          Appellant
Ira Davis perfected an appeal from a judgment entered on March 8, 2011.  The
clerk’s record was filed on July 6, 2011.  The reporter’s record was filed on
July 22, 2011.  Davis’s brief was due August 22, 2011.
          Davis
filed his first motion to extend time to file his brief on August 23, 2011,
requesting an extension until November 22, 2011.  Davis’s motion was granted in
part, extending the deadline for filing his brief until October 21, 2011.
          On
October 25, 2011, Davis filed his second motion to extend time to file his
brief, requesting an extension until December 22, 2011.  His motion was
granted.
          On
December 27, 2011, Davis filed his third motion to extend time to file his
brief, requesting an extension until March 22, 2012.  Davis’s motion was
granted in part in an order extending the deadline for filing his brief until February
6, 2012, and stating that “NO FURTHER EXTENSIONS WILL BE GRANTED.”  No
brief was filed as of February 6, 2012.
          On
February 14, 2012, this court sent Davis a letter stating that his case could
be dismissed for want of prosecution unless he or any party desiring to
continue the appeal filed with the court on or before February 24, 2012, a
response reasonably explaining the failure to timely file a brief.  In
response, Davis filed his fourth motion to extend time to file his brief,
claiming that “[i]n recent weeks, [he] has been unable to devote an appropriate
effort to preparation of the brief” and requesting an extension until March 23,
2012.
          Because
Davis has had six and a half months to prepare his brief and has failed to do
so, we deny his fourth motion for extension and dismiss his appeal for want of
prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b), (c).
 
 
PER CURIAM
 
PANEL: 
WALKER,
MCCOY, and MEIER, JJ.
 
DELIVERED:  March 22, 2012 




 




[1]See Tex. R. App. P. 47.4.